Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 were previously examined.
Claims 1, 3-4, 6-7, 9, 11-12, 14-15, 17 and 20 have been amended on 10/24/2022.
Claims 2, 10, 18 have been canceled on 10/24/2022.
Claims 1, 3-9, 11-17, 19-20 are pending in this action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-9, 11-17, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,101,927 in view of Abu-Surra et al (US 2010/0,100,791)


Instant Application 17/389,004
US 11,101,927
As per claim 1:

A method, comprising:





determining, by a device, a target base graph, wherein the target base graph is from N Raptor-like low-density parity-check (LDPC) base graphs, wherein a first base graph and a second base graph are any two of the N Raptor-like LDPC base graphs, 


the indication information is used for the terminal device to determine the
 target base graph that is used for performing LDPC encoding or decoding on code blocks


wherein a quantity of columns corresponding to information bits comprised in the first base graph is different from a quantity of columns corresponding to information bits comprised in the second base graph, 

wherein an intersection between code lengths supported by the first base graph and code lengths supported by the second base graph is not empty, 

wherein an intersection between code rates supported by the first base graph and code rates supported by the second base graph is not empty, and 

wherein N is a positive integer greater than or equal to 2: and

sending, by the device, indication information to a terminal device, 
As per claim 1:

A method for data transmission, the method comprising: 



determining, by the terminal device according to the indication information, wherein the target base graph is from N Raptor-like LDPC base graphs, a first base graph and a second base graph are any two of the N Raptor-like LDPC base graphs, 




a target base graph used to perform low-density parity-check (LDPC) encoding and decoding, 


a quantity of columns corresponding to information bits comprised in the first base graph is different from a quantity of columns corresponding to information bits comprised in the second base graph, 

an intersection between code lengths supported by the first base graph and code lengths supported by the second base graph is not empty, 

an intersection between code rates supported by the first base graph and code rates supported by the second base graph is not empty, and 

N is a positive integer greater than or equal to 2. 

As per claim 1: (continued)
As per claim 10: (continued)
As per claim 18: (continued)

wherein the indication information is a modulation and coding scheme (MCS) index, and

As per claim 2:



wherein the indication information is a modulation and coding scheme (MCS) index. 
As per claim 3:
As per claim 11:



 wherein the MCS index is associated with the target base graph. 
As per claim 3:
… the target base graph comprises: determining…based on a correspondence between an MCS index and a base graph, 

a base graph corresponding to the MCS index as the target base graph. 
As per claim 4:
As per claim 12:
wherein the MCS index is associated with a modulation order. 
As per claim 5:
Determining… a transport block size and a modulation order according to the MCS index…

As per claim 5:
As per claim 13:
As per claim 19:
wherein the target base graph is associated with a code length and a code rate. 
As per claim 5:


the target base graph according to the code length and the code rate. 
As per claim 6:
As per claim 14:
determining a target lifting factor based on a code length of a to-be-encoded code block;  

wherein performing LDPC encoding based on the target base graph comprises: performing LDPC encoding on the to-be-encoded code block based on the target base graph and the target lifting factor. 
As per claim 6:

Determining, based on a code length of a to-be-encoded code block, a target lifting factor;  and 

Performing…, LDPC encoding on the to-be-encoded code block based on the target lifting factor and the target base graph. 
As per claim 7:
As per claim 15:
As per claim 20:
determining a target lifting factor based on a code length of a to-be-encoded code block;  wherein performing LDPC decoding based on the target base graph comprises: performing LDPC decoding on received information based on the target base graph and the target lifting factor. 
As per claim 7:

determining, by the terminal device based on a code length of a to-be-encoded code block, a target lifting factor;  and performing, by the terminal device, LDPC decoding on received information based on the target lifting factor and the target base graph. 

As per claim 8:
As per claim 16:


wherein the indication information is included in downlink control information (DCI).
As per claim 8 and 9:

wherein the indication information is included in a control information. 
Wherein the control information is downlink control information (DCI). 


One of ordinary skill in the art would clearly recognize independent claims 1, 9 and 17 of current application is an obvious variation of the claimed subject matter of independent claims patent US 11,101,927 because both recite a limitation such as 
“wherein the target base graph is from N Raptor-like LDPC base graphs, a first base graph and a second base graph are any two of the N Raptor-like LDPC base graphs, a quantity of columns corresponding to information bits comprised in the first base graph is different from a quantity of columns corresponding to information bits comprised in the second base graph, an intersection between code lengths supported by the first base graph and code lengths supported by the second base graph is not empty, an intersection between code rates supported by the first base graph and code rates supported by the second base graph is not empty, and N is a positive integer greater than or equal to 2” for encoding or decoding according to target base graph.  

The different is that the current application recite “sending an indication information to a terminal device” instead of “receiving an indication information by a terminal device”. 

Abu-Surra et al (US 2010/0,100,791) in figure disclose that the information transmitted by encoder at transmitter device would be receive by a decoder at receiver device. 

 As such, it would have been obvious to incorporate a device of Abu-Surra in order for the system to transmit and receive the information
(Abu-Surra, Fig. 2A and 2B)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111